NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                        2007-1192
                                 (Serial No. 78/448,489)




                                IN RE CENTOCOR, INC.




       Brian A. Coleman, Drinker, Biddle & Reath LLP, of Washington, DC, argued for
appellant. With him on the brief was Jaye S. Yung.

        Christina J. Hieber, Associate Solicitor, Office of the Solicitor, United States
Patent and Trademark Office, of Arlington, Virginia, argued for the Director of the United
States Patent and Trademark Office. With her on the brief were Stephen Walsh, Acting
Solicitor, and Mary L. Kelly, Associate Solicitor.

Appealed from: United States Patent and Trademark Office, Trademark Trial and
               Appeal Board
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                      2007-1192




                             IN RE CENTOCOR, INC.




                                  Judgment


ON APPEAL from the       United States Patent and Trademark Office, Trademark Trial
                         and Appeal Board

in CASE NO(S).           78/448,489

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, RADER and MOORE, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED: January 8, 2008                    /s/ Jan Horbaly
                                          Jan Horbaly, Clerk